DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (Pub No.: US 2009/007407) in view of Culter et al. (Culter) (Pub No. US 20030204710)


Regarding Claim 1 Akimoto teaches: An asset, [Fig.2] comprising: physical computing resources; [Fig.2, item 101-1-101-n. servers corresponds to physical computing resources] and a physical computing resources manager [control apparatus 115  of Fig.2 corresponds to a physical computing resources manager] programmed to: obtain a power management update for a physical computing resource of the physical computing resources of the asset; [0064 and [0072]-[0073], control apparatus determine the state of power for the components of the server and adjust the power accordingly] in response to obtaining the power management update: obtain, using an out-of-band manager, a power management descriptor for the asset; update the power management descriptor based on the power management update, stage the power management descriptor at a location; ; [[0098], [00124] and [00161] update the power temporary save table 124]    
Regarding Claim 1, Akimoto teaches, updating the power configuration table and using the updated table update the power state. Akimoto does not teach perform a low resource consumption reboot using the location to implement the power management update.  
However, a low resource consumption reboot to reset computer system is well known in the art as taught by Cuter [Abstract, Pig.2 and Fig.3]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, use the fast reboot of Culter to quickly reboot Akimoto’s system to update power state.  Doing so would reduce the reboot time in Akimoto’s system and make the system more efficient. [0004]
Regarding Claim 2 Akimoto teaches: implementing the power management update changes a manner in which the physical computing resource is powered during operation of the asset. [[0072]-[0073], computer system 101-1 is operational during power state update] 
Regarding Claim 3 Akimoto teaches: the power management descriptor is a secondary system description table utilized by a physical computing resources abstraction layer of the asset.  [Fig.2, item 124, temporary save table]
Regarding Claim 4 Akimoto teaches: the power management update specifies a change in a quantity of power to be provided to the physical computing resource during operation of the asset.  [[0072]-[0073],[0079]-[0080]]
Regarding Claim 5 Akimoto teaches: the out-of-band manager comprises second physical computing resources. [Fig.2, item 115]  
Regarding Claim 6 Akimoto teaches: the out-of-band manager operates independently of the asset.  [Fig.2, item 115]  
Regarding Claim 7 Cuter teaches: the low resource consumption reboot does not including updating of the power management descriptor.  [Abstract, Pig.2 and Fig.3]
Claims 8 and 15 are having similar limitations to that of the apparatus of claim 1.Accordingly, claims 8 and 15 are rejected under a similar rational as that of claim 1 above. 
Claims 9 and 16 are having similar limitations to that of the apparatus of claim 2.Accordingly, claims 9 and 16 are rejected under a similar rational as that of claim 2 above. 
Claims 10 and 17 are having similar limitations to that of the apparatus of claim 3. Accordingly, claims 10 and 17 are rejected under a similar rational as that of claim 3 above. 

Claims 12 and 18 are having similar limitations to that of the apparatus of claim 5. Accordingly, claims 12 and 18 rejected under a similar rational as that of claim 5 above. 
Claims 13 and 19 are having similar limitations to that of the apparatus of claim 6. Accordingly, claims 13 and 19 are rejected under a similar rational as that of claim 6 above. 
Claims 14 and 20 are having similar limitations to that of the apparatus of claim 7.Accordingly, claims 14 and 20 rejected under a similar rational as that of claim 7 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186